112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard W. HOYT, Defendant-Appellant.
No. 96-30023.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Richard W. Hoyt appeals the sentence imposed following his guilty plea to unarmed bank robbery in violation of 18 U.S.C. § 2113(a).  Hoyt contends that in adjusting his offense level two levels upward under U.S.S.G. § 2B3.1(b)(2)(F), the district court erred by concluding Hoyt was accountable for the express threat of death in the demand note presented to a bank teller by Hoyt's codefendant while they were robbing the bank.  We have jurisdiction under 28 U.S.C. § 1291.  We review the district court's factual findings for clear error, United States v. Shaw, 91 F.3d 86, 88 (9th Cir.1996), and affirm.


3
Hoyt contends that he should not be held accountable for the wording of the demand note presented by his codefendant because he was not part of a conspiracy and did not know of the express threat of death.  We disagree.  When a crime involves jointly undertaken criminal activity, the Sentencing Guidelines provide that each defendant is responsible for "all reasonably foreseeable acts and omissions of others in furtherance of the jointly undertaken criminal activity."  U.S.S.G. § 1B1.3(a)(1)(B).  We conclude the district court did not err by applying section 1B1.3(a)(1)(B) and finding that Hoyt jointly undertook the bank robbery with his codefendant, and that it was reasonably foreseeable during the bank robbery that threats might be made to a teller.  See United States v. Luna, 21 F.3d 874, 884 (9th Cir.1994);  also see Shaw, 91 F.3d at 89 (applying Luna ).   Accordingly, the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3